—Appeals by the defendant from two judgments of the Supreme Court, Queens County (Thomas, J.), both rendered August 30, 1995, convicting him of robbery in the first degree and robbery in the second degree under Indictment No. 4732/94, upon a jury verdict, and robbery in the first degree under Indictment No. 794/95, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the court’s Sandoval ruling was not improper and the Assistant District Attorney’s cross-examination did not constitute reversible error. The defendant’s remaining contentions under Indictment No. 4732/94 are without merit or do not require reversal of the judgment.
The record of the proceedings relating to the defendant’s plea of guilty under Indictment No. 794/95 demonstrates that he effectively waived his right to appeal from the judgment rendered under that indictment (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Ritter, J. P., Altman, Friedmann and Luciano, JJ., concur.